Citation Nr: 0406789	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).



ATTORNEY FOR THE BOARD

K. Hudson, Counsel









INTRODUCTION

The veteran had creditable active military service, for VA 
benefits purposes, from November 1974 to November 1978 and 
from September 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 RO decision which 
denied the veteran's claim for a TDIU rating.

In December 2003, the Board informed the veteran that the 
attorney who previously represented him before the VA was no 
longer eligible to do so, and that he could appoint another 
representative.  In a response dated in January 2004, the 
veteran indicated he would represent himself.


FINDINGS OF FACT

The veteran is service-connected for a right knee disability 
(rated 20 percent) and a left knee disability (rated 20 
percent); the combined compensation rating is 40 percent.  
This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis, and the 
case does not involve an exceptional or unusual disability 
picture as would warrant the Board referring the case for 
extraschedular consideration.


CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for a TDIU 
rating.  Identified relevant medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The veteran is only service-connected for right knee 
disability (rated 20 percent) and a left knee disability 
(rated 20 percent).  The combined compensation rating for the 
bilateral knee disabilities is 40 percent.  38 C.F.R. § 4.25.   
This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis under 
38 C.F.R. § 4.16(a).  As noted, the Board must consider 
whether, under 38 C.F.R. § 4.16(b), there should be a 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis.

According to the veteran's claim for a TDIU rating dated in 
October 2000, he last worked in March 1995.  He reported a 
high school education.  He said that he quit his last job due 
to having surgery to remove a brain tumor in April 1995.  VA 
treatment records dated in 2000 show his regular treatment 
for a seizure disorder, doing reasonably well on Dilantin, 
status post craniotomy for meningio hemangiopericytoma.  Also 
noted were hypertension and chronic pain in the knees due to 
valgus deformities.  He was noted to be active physically, 
with regular walking, knee exercises, and weight lifting.  
His prior employer reported, in March 2001, that he had been 
employed as a sprinkler fitter helper, and had last worked in 
April 1995.  The reason for termination of employment was 
that he quit, and he had lost no time, nor been afforded any 
concessions, due to disability.  

On a VA examination in April 2001, the veteran said his last 
seizure had been a year earlier.  He still had headaches 
every 2 to 3 weeks.  He was also treated for hypertension.  
He said he could not exert himself physically because of his 
knees.  He said the knees buckled and locked frequently.  He 
did not wear a knee brace but taped his patellae.  On 
examination, he had a severe bilateral varus deformity.  
There was no joint line tenderness.  He had limitation of 
motion in the knees, and slight difficulty getting up from a 
sitting position.  According to the X-ray report, he had 
moderately advanced degenerative joint disease in the knees.  
The diagnoses were status post craniotomy for excision of 
left parietal meningioma; seizure disorder secondary to the 
surgery, controlled with Dilantin; hypertension, controlled; 
and degenerative joint disease of both knees. 

This evidence does not indicate that the service-connected 
bilateral knee problems result in unemployability.  Rather, 
the evidence suggests that non-service-connected factors are 
the reason the veteran is not working.  He said he quit his 
last job due to a non-service-connected brain tumor, and the 
medical evidence does not suggest that the service-connected 
knee problems alone are responsible for his unemployment.  
Thus, the Board finds this is not a proper case for referral 
to the Director of the VA Compensation and Pension Service 
for consideration of a TDIU rating on an extraschedular 
basis.

In sum, the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A TDIU rating is denied.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



